ON SUGGESTION OF ERROR.                   ON APPLICATION FOR WRIT OF CERTIORARI.
In the opinion handed down, the question whether the application for a writ of certiorari should have been sworn to was not decided, but expressly waived. The only question decided was whether the application for the writ stated all the facts essential to establish the right thereto. The opinion held that it did not. We will add this to what we said in the opinion.
The application should have set out whether the cause was coming up to this court on the pleadings and the judgment of the court alone, or, in addition thereto, on evidence taken by the court reporter, if the trial was had on evidence, and, if the latter, that the court reporter had transcribed and filed his notes of the evidence with the clerk of the court a sufficient length of time before the application for the writ to enable the clerk, with reasonable diligence, to copy and certify the record up to this court. In other words, it was the duty of appellant to show in the application that there had been unreasonable delay on the part of the clerk in making and certifying the record up to this court.
Suggestion of error overruled.